Name: Commission Regulation (EC) NoÃ 2169/2004 of 17 December 2004 amending Regulation (EC) NoÃ 1535/2003 laying down detailed rules for applying Council Regulation (EC) NoÃ 2201/96 as regards the aid scheme for products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: agricultural policy;  economic policy;  foodstuff;  civil law
 Date Published: nan

 18.12.2004 EN Official Journal of the European Union L 371/18 COMMISSION REGULATION (EC) No 2169/2004 of 17 December 2004 amending Regulation (EC) No 1535/2003 laying down detailed rules for applying Council Regulation (EC) No 2201/96 as regards the aid scheme for products processed from fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2201/96 of 28 October 1996 on the common organisation of the markets in processed fruit and vegetable products (1), and in particular Articles 6b(3) and 6c(7) thereof, Whereas: (1) Article 9(2) of Commission Regulation (EC) No 1535/2003 (2) provides that amendments to contracts may increase the quantity originally stipulated in the contract by no more than 30 %. However, for dried figs intended for the production of fig pastes, that percentage may be up to 100 % of the quantities originally stipulated in the contract between the producer and the processor. That derogation applies only until the 2003/04 marketing year. (2) Since the reasons for the derogation, i.e. the fact that production and exportation extend over the whole of the marketing year, continue to apply, it should be made permanent. (3) Regulation (EC) No 1535/2003 should therefore be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 The second subparagraph of Article 9(2) of Regulation (EC) No 1535/2003 is hereby replaced by the following: However, amendments to contracts for unprocessed dried figs intended for the production of fig pastes may be concluded no later than 31 May and may increase the quantities originally stipulated in the contracts by no more than 100 %. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply from the 2004/05 marketing year. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 December 2004. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 297, 21.11.1996, p. 29. Regulation as last amended by Commission Regulation (EC) No 386/2004 (OJ L 64, 2.3.2004, p. 25). (2) OJ L 218, 30.8.2003, p. 14. Regulation as last amended by Regulation (EC) No 1132/2004 (OJ L 219, 19.6.2004, p. 3).